ORDER ON MOTION TO AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW
BURTON PERLMAN, Bankruptcy Judge.
Debtor has filed Motion To Amend Findings of Fact And Conclusions Of Law, identifying it as based on F.R.Civ.P. 52, but furnishing no memorandum in support. In the motion debtor seeks an additional finding of fact, amendments of a finding of fact and two conclusions of law, and clarification of three conclusions of law.
It has been said that:
“... these motions [Fed.R.Civ.P. 52(b) and 59(a)] are intended to correct manifest errors of law or fact or to present newly discovered evidence.” Evans Inc. v. Tiffany & Co., 416 F.Supp. 224, 244 (N.D.Ill.1976).
We do not believe that there was any manifest error of law or fact by statement or omission of statement in our original decision; and therefore do not believe the present motion to be well taken.
Furthermore, it is our view that in our original decision, we discharged our duty with respect to the matter in controversy consistent with the observation that:
“... the trial court has discharged its duty when its findings of fact and conclusions of law cover the essential facts and propositions of law that lay the basis for decision.”
5A Moore’s Federal Practice ¶ 52.11[2]
Debtor’s motion is denied.
SO ORDERED.